DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/2018/013767 filed 16 January 2018, which claims domestic priority to US Provisional Application no. 62/447,241 filed 17 January 2017.

Information Disclosure Statement
The information disclosure statements filed 11 October 2019 and 17 July 2019 have been considered.

Election/Restrictions
Applicant’s election without traverse of several species identified in the originally filed claims in the reply filed on 27 April 2021 is acknowledged.  Claims 6, 11, 15, 17- 20, 19, and 21 directed to distinct species were elected.  Claims 1-7, 13, 15, 17-19, and 21 are pending.
Claims 8-12, 14, 16, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.  It is noted that claim 11 was elected as part of species 2b, however since claim 11 is 
Claims 23-55 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 13, 15, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea pertaining to a mental process without significantly more. The claim(s) recite(s) acquiring a signal, evaluating the quality, and making a decision if the quality indicates that the signal is useful for further analysis. These steps are considered to be capable of mental performance.  For instance, a skilled clinician may obtain a paper recorded ECG signal, perform visual inspection that the tracing appears to be of good quality, and then make a decision is his/her head that the quality is useful enough to warrant further analysis.  This judicial exception is not integrated into a practical application because does not contribute to the improvement in the functioning of a computer.  Instead, in this case the claims appear to only improve the quality of information or data for decision making.  The courts have held in BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018) that mere improvement to data or information is not equivalent to an improvement in the functionality of a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 17, 18, and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lian et al. (US Publication no. 2012/0016249).
In regard to claim 1, Lian et al. disclose a system and method for noise detection in physiological signals, wherein the signal quality of the physiological signal is determined and quantified (para 2).  Lian et al. teach that noise in a physiological signal such as an ECG render the signal unreliable leading to analysis errors.  Lian et al. determines signal quality so that low quality signals (e.g., noise beats or intervals) are excluded from the signal analysis (para 15).  Therefore, Lian et al. performs the following steps: 
a.    receiving a physiological signal based on a series measurements on a subject (para 3 and 26; signal is preferably an ECG signal which is recognized for a time-varying series sequence);
b.    evaluating a quality of the physiological signal received (para 16-21 and 122-125; a quality check window (QCW), also referred to as noise detection window performs signal quality analysis); and 
c.    basing an analysis of the physiological signal at least in part on the quality evaluation (para 15, 50, and 122-124; signals deemed low quality by the QCW are labeled as unreliable and excluded from rhythm and rate analysis).
In regard to claims 2-5, Lian et al. evaluates the quality of physiological signal by estimating a signal quality metric which includes a noise-free signal (i.e., clear relatively clean signal). Such metric is included in a signal-to-noise ratio (SNR), which Lian et al. teach that a quality signal has a high SNR (para 104, 105; a high SNR is considered to imply that the signal is relatively free of noise).  Further, Lian et al. incorporates by 
In regard to claims 17 and 18, Lian et al. perform analysis on signals with good quality, wherein the analysis is an algorithm that includes RR intervals and QRS complexes (para 79-80).
In regard to claim 21, Lian et al. teach that signal is preferably an ECG signal, which is recognized for a time-varying series sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US Publication no. 2012/0016249) in view of Choi et al. (Analysis of Wavelet-Domain Wiener Filters, IEEE Xplore 1998, https://ieeexplore.ieee.org).
In regard to claims 6 and 7, Lian et al. substantially describes the invention as claimed in claim 1, however does not teach that an estimate of noise-free signal is obtained from one or more filters including a Wavelet Wiener Filter.  The reference to Choi et al. is relied on to demonstrate that Wavelet Wiener Filters are well known filtering techniques in the art for estimating a true signal from a noisy signal.  Choi et al. also teach that these filters outperform other techniques for signal denoising (abstract).  These filters are considered to comprise alternative equivalent techniques for obtaining a noise free signal.  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the technique of Lian et al. with Wavelet Wiener Filters to estimate a noise free signal since Choi et al. demonstrate that such filters outperform other signal denoising techniques.   The modification is considered to comprise either the substitution of one denoising technique for another known suitable alternative to yield predictable results, and/or the application of a known technique to improve similar methods.

Claims 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US Publication no. 2012/0016249) in view of Ochs et al. (US Publication no. 2011/0004069).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 May 2021